Order entered November 26, 2019




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01299-CV

                               CITY OF DALLAS, Appellant

                                            V.

                               VERNELL KENNEDY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-13078

                                         ORDER
       Before the Court is appellant’s November 22, 2019 unopposed motion for extension of

time to file its brief. We GRANT the motion and ORDER the brief be filed no later than

January 2, 2020. Because this is an accelerated appeal, we caution that further extension

requests will be disfavored.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE